DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Aplicant argues that claim 11 recites a “two- pane insulated glass window unit” and respectfully submits that the cited portions of Tulloch are not two-pane insulated glass windows.  Examiner respectfully disagrees. It appears that applicant is arguing that Tulloch does not teach the claim limitation because Tulloch’s full window system has three glass panes.  There is nothing within the claim limitations or the specification that indicated that the system can only have two glass panes.
Applicant further argues that Kang merely mentions an “enhanced power conversion efficiency” yet fails to identify what structure it allegedly improves upon and why.  Applicant argues that the Office must provide a rationale for why a POSA would have combined the references as alleged in the Office Action and a “benefit of increased solar efficiency” fails to state what the “increased” refers to and why.
Examiner notes that the term “increase” is directed to the “solar efficiency” or “solar conversion efficiency”. This would end up with the system producing electricity for the same amount of light. Kang utilizes the modification of various components to facilitate this increase including the utilization of an organic material.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulloch et. al. (US 6,297,900) view of Kang et. al. (US 2011/0108116).

Regarding claim 11 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) comprising:
an outer pane on a sun-ward (102) side of the window unit (col. 7, lines 7-13);
an inner pane on an opposite side (106) of the outer pane from the sun-ward side of the window unit (col. 7, lines 7-13);
where the outer pane is coated on an inside surface of the two-pane insulated glass window unit (IGU) with a photovoltaic module (108) including one or more cells (col.5, lines 34-39) connected in series and/or parallel (col. 7, lines 14-16), 
and where the inner pane is coated on an inside surface of the two-pane insulated glass window unit (IGU) with a single-polarity electrochromic (110) element (col. 7, lines 14-16; col. 8, lines 6-20),
the outer pane and the inner pane being electrically connected such that a voltage produced by the photovoltaic module, when illuminated, drives the electrochromic element into a low visible light transmission (VLT) state (col. 1, lines 5-16);
a power source (col. 6, lines 42-49); 
and a polarity inverter between the power source and the single-polarity electrochromic element (col.8, lines 43-60).
Tulloch does not teach where the photovoltaic module is made from an organic material.
Kang teaches where the photovoltaic module is made from an organic material (para. 0034).
It would have been obvious to one having ordinary skill in the art to modify the photovoltaic modal as taught by Tulloch with the organic structure as taught by Kang for the benefit of increased solar efficiency.

Regarding claim 12 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising manual controls, where the power source is a battery such that the two-pane insulated glass window unit (IGU) is configured to be completely self-contained and self-powered (col. 6, lines 42-49).

Regarding claim 13 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the outer pane and the inner pane are electrically connected and include the manual controls and the battery in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using power from the battery (col. 6, lines 42-49).
Regarding claim 14 Tulloch as modified by Kang teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the organic photovoltaic module charges the battery (col.6, lines 41-50).

Regarding claim 15 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the polarity inverter is configured to enable the battery to be used to speed a bleaching process of the single-polarity electrochromic element (col. 9, line 63 – col. 10 line 19; (speed of bleaching is dependent on the current available and end transparence of the system.  The utilization of solar or battery or both for the delta transparence will be determined by the solar conditions at the time)

Claims 16 - 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tulloch et. al. (US 6,297,900) view of Kang et. al. (US 2011/0108116) in further view of Han et. al. (US 2013/0100675)

Regarding claim 16 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the power source further includes a building power line.
Han teaches where the power source further includes a building power line (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.

Regarding claim 17 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising automatic controls,
where the power source is a battery (col.6, lines 41-50), 
and where the outer pane and the inner pane are electrically connected and include the automatic controls (col. 9, line 63 – col. 10 line 19), 
and the two-pane insulated glass window unit (IGU) can be configured to be self-contained and self-powered (col.6, lines 41-50).
Tulloch does not teach a building power line in parallel utilized in an absence of a photovoltage.
Han teaches a building power line in parallel utilized in an absence of a photovoltage (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.
Tulloch as modified by Han teaches that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).

Regarding claim 18 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the power source includes a building power line.
Han teaches where the power source further includes a building power line (para. 30 and 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the EC window as taught by Tulloch with the integrating powering system as taught by Han for the benefit of emergency power back up in the event of low battery and PV power.

Regarding claim 19 Tulloch teaches (fig. 1) a two-pane insulated glass window unit (IGU) except where the polarity inverter is configured to enable the organic photovoltaic module to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid.
Han teaches where the polarity inverter is configured to enable the organic photovoltaic module to supply power to the building power line in order to provide power to one of a building, a local microgrid, and a power grid (para. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the power system as taught by Tulloch to include the photovoltaic output to the power grid for the benefit of reducing power utilization of the building from the power grid.

Regarding claim 20 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU) where the polarity inverter is configured to enable power from the building power line to be used to speed a bleaching process of the single-polarity electrochromic element (col. 9, line 63 – col. 10 line 19; (speed of bleaching is dependent on the current available and end transparence of the system.  The utilization of solar or battery or both for the delta transparence will be determined by the solar conditions at the time).

Regarding claim 21 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising manual controls (col. 6, lines 42-49),
where the outer pane and the inner pane are electrically connected and include the manual controls and the building power line in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).

Regarding claim 22 Tulloch as modified by Han teaches (fig. 1) a two-pane insulated glass window unit (IGU), further comprising automatic controls,
where the outer pane and the inner pane are electrically connected and include the automatic controls and the building power line in parallel such that the single-polarity electrochromic element can be driven to a dark state in an absence of a photovoltage using building power (col. 6, lines 42-49).

Allowable Subject Matter
Claims 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is found in applicant’s appeal brief filed 8/22/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872